Jamie M. Evans, OSB 117604
Attorney for Plaintiff
Evans & Evans, PC
610 SW Broadway, Suite 405, Portland, OR 97205
Ph.: 503-200-2723; Fax: 503-200-2701
Jamie@evans-evans.com


                        IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                                   )
                                                   )
                                                   )
 VALERIE A. DEGROOT,                               )
                                                   ) Case No. 3:17-cv-01774-YY
               Plaintiff,                          )
                                                   ) ORDER FOR ATTORNEY FEES
       v.                                          ) UNDER THE EQUAL ACCESS TO
                                                   ) JUSTICE ACT
 NANCY A. BERRYHILL,                               )
 Acting Commissioner, Social Security              )
 Administration.                                   )
                                                   )
               Defendant.                          )
                                                   )


       It is hereby ORDERED that attorney fees in the amount of $10,995.96 shall be awarded

to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

       The parties agree that attorney fees in the amount of $10,995.96 will be paid to Plaintiff’s

attorney, subject to verification that Plaintiff does not have a debt which qualifies for offset

against the awarded fees, pursuant to the Treasury Offset Program as discussed in Astrue v.

Ratliff, 560 U.S. 586 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney,

Jamie Evans: 610 SW Broadway, Suite 405, Portland, OR 97205. If Plaintiff has a debt, then

the check for any remaining funds after offset of the debt shall be made out to Plaintiff and


                                                                                JAMIE EVANS
EXHIBIT C (PROPOSED ORDER)—PLAINTIFF’S UNOPPOSED                               Evans & Evans, PC
APPLICATION FOR ATTORNEY FEES UNDER                                       610 SW Broadway, Suite 405
THE EQUAL ACCESS TO JUSTICE ACT - 1                                           Portland, OR 97205
                                                                        Ph. 503-200-2723/F.503-200-2701
mailed to Plaintiff’s attorney’s office at the address stated above.

       IT IS SO ORDERED.
                  14thday of December, 2018.
       DATED this ___

                                                       /s/Youlee Yim You________
                                                      ______________________________
                                                      Magistrate Judge Youlee Yim You




      Proposed Order Submitted: December 14, 2018


      /s/ Jamie M. Evans
      Jamie M. Evans, OSB 117064
      Attorney for Plaintiff
      Evans & Evans, PC
      610 SW Broadway, Suite 405
      Portland, OR 97205
      Ph: 503-200-2723
      Fax: 503-200-2701
      Email: Jamie@evans-evans.com




                                                                               JAMIE EVANS
EXHIBIT C (PROPOSED ORDER)—PLAINTIFF’S UNOPPOSED                              Evans & Evans, PC
APPLICATION FOR ATTORNEY FEES UNDER                                      610 SW Broadway, Suite 405
THE EQUAL ACCESS TO JUSTICE ACT - 2                                          Portland, OR 97205
                                                                       Ph. 503-200-2723/F.503-200-2701
